Citation Nr: 0609025	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-41 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
September 1945.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran died in February 2003; according to his death 
certificate, his death was the result of carcinomatosis due 
to, or as a consequence of, metastatic colon cancer.  Other 
conditions contributing to death were congestive heart 
failure, atrial fibrillation, and coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for multiple scars of the body with retained 
foreign bodies, including foreign bodies in the right lung, a 
draining sinus of the left forearm due to fracture of the 
radius, right hand deformity with limitation of finger 
motion, and osteomyelitis of the left forearm.

3.  No disorder that contributed to the veteran's demise was 
attributable to the veteran's military service or to service-
connected disability.

4.  No service-connected disability contributed in any manner 
to the veteran's cause of death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to make a decision as to the claim on appeal has been 
accomplished.  Through a June 2003 notice letter and a 
statement of the case (SOC) in September 2004, the RO 
notified the appellant and her representative of the legal 
criteria governing her claim, the evidence that had been 
considered in connection with her claim, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to substantiate her claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the June 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  The letter also 
stated that the appellant was ultimately responsible for 
records that were not in the possession of a Federal 
department or agency.  Consequently, the Board finds that the 
appellant has been put on notice to submit any pertinent 
evidence that she may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Although the appellant was not told of the 
effective date criteria for awards of dependency and 
indemnity compensation, see Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), such an issue is not now 
before the Board for consideration.  Therefore, a remand to 
have the RO provide such notice is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
private treatment records from Southeast Missouri Hospital 
provided by the appellant.  Significantly, the appellant has 
not otherwise alleged that there are any outstanding medical 
records probative of the appellant's claim on appeal that 
need to be obtained.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, such as cardiovascular disease or cancer, 
may be presumed to have incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from qualifying service, or at some time 
after service if certain requirements are met as specified in 
the statutes and regulations.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

The veteran died in February 2003.  At the time of the 
veteran's death, service connection was in effect for 
multiple scars of the body with retained foreign bodies, 
including foreign bodies in the right lung, a draining sinus 
of the left forearm due to fracture of the radius, right hand 
deformity with limitation of finger motion, and osteomyelitis 
of the left forearm, which had combined for an 80 percent 
disability rating.  It is noted that the appellant's claim is 
based on the theory that the veteran's multitude of service-
connected injuries contributed to his death.  Specifically, 
the appellant contends that lung cancer was related to 
service, especially the retained foreign bodies, and 
contributed to the death of the veteran.  

In this case, the service medical records do not make 
reference to complaints or findings concerning problems with 
cancer, tumors, or the colon, nor were such findings reported 
until many years after service.  Additionally, there is no 
indication that the veteran had any heart problem in service.  
Emergency room consultation notes from Southeast Missouri 
Hospital reflect the first diagnosis of colon cancer in 
December 2002.  The cancer spread and the veteran passed away 
a few weeks later.  There are no medical records or opinions 
relating the etiology of the cancer to the veteran's time in 
service.  Thus, as the principal cause of death, per the 
death certificate, the cancer was a disease that was not 
incurred in or aggravated by active service.  

Additionally, there is no medical evidence of record 
suggesting that any service-connected disability was in any 
way related to the veteran's death.  In fact, the evidence of 
record strongly suggests that service-connected disability 
had nothing to do with the veteran's death, as his 
certificate of death clearly indicates that his death was 
found to be due to cancer, specifically colon cancer.  The 
veteran's multiple scars, muscle damage and associated 
difficulties, including osteomyelitis, or any resulting 
complications from such, were not noted as contributing to 
his death.  The death certificate did note congestive heart 
failure, atrial fibrillation, and coronary artery disease as 
significant conditions contributing to death, but not the 
underlying cause.  Such diseases were not service connected, 
nor have they been related to military service or manifested 
within one year of discharge from service.  The veteran was 
under scrutiny by several physicians in the days prior to his 
death.  None of the doctors mentioned his scarring, wounds, 
retained foreign bodies, or osteomyelitis as relating in any 
manner to the heart problems or the cancer that caused or 
contributed to his death.  Therefore, as none of the 
veteran's service-connected disabilities substantially or 
materially contributed to his death, the appellant's claim 
fails under 38 C.F.R. § 3.312(c), as well.

The appellant submitted a March 2003 letter from William Y. 
Childs, D.O., one of the veteran's last treating physicians, 
in reference to his cause of death.  Dr. Childs stated that 
the veteran was admitted to Southeast Missouri Hospital with 
many diagnoses, that his cause of death was multifactorial 
and extensive, and that a simple cause of death would be 
difficult to ascertain.  The letter fails to support the 
appellant's claim as Dr. Childs does not relate any of the 
diagnoses listed (congestive heart failure, cardiomyopathy, 
atrial fibrillation, right pleural effusion, colon carcinoma, 
chronic obstructive pulmonary disease, hypertension, or 
status post coronary artery bypass graft) to the veteran's 
time in service.  

The Board has considered the appellant's statements regarding 
the veteran's cause of death.  The appellant, as a layperson 
without medical training or expertise, does not have the 
medical competence to link the veteran's fatal disease 
process, or any component thereof, to his military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the appellant believes that either the veteran's 
multiple scars from shrapnel wounds caused or contributed to 
his death, or that lung cancer was a cause of death and that 
disease was related to service, without competent medical 
evidence supporting such opinion, the claim cannot be 
granted.  (She asserts that the right lung foreign bodies 
caused or contributed to cancer, but the record indicates 
that cytology examination had revealed that the cancer was 
metastatic adenocarcinoma of the colon, not primary lung 
cancer.)

Accordingly, the Board finds that the record does not support 
a conclusion that the veteran died from any service-connected 
disability or that his death was otherwise related to 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


